Acheson, J.
I have carefully examined the report of the commissioner, and am entirely satisfied with his conclusions.
1. The commissioner was clearly right in giving to the liens under the Pennsylvania statute a preference over the mortgage of John G. Brittain. The case of Srodes v. The Collier, 2 Pittsb. Rep. 304, is decisive of the question. It is altogether a misapprehension to suppose that the authority of that case has been at all shaken by the decision in The Lottawanna, 21 Wall. 558. See the case of The Wm. T. Graves, 8 Ben. 568.
2. While it is true that “coal” or “fuel” is not expressly mentioned in the statute, yet the general language of the law may well be taken to embrace a claim for coal supplied to and used on a steam-boat. This lias been the universal understanding, and claims of this character liave been constantly allowed by the court. It is now too late to question a construction of tlio statute which has been sanctioned by long usage and judicial recognition.
*2883. The claims of William Merrington, Joel Kerr, and George W. Henning and others are for services not covered by the statute, and were properly disallowed. The D. S. Newcomb, 12 Fed. Rep. 735.
And now, December 12, 188'5, the exceptions to the report of the commissioner are overruled, and said report is confirmed abso-' lutely; and it is ordered, adjudged, and decreed that the fund be paid out in accordance with the commissioner’s schedule of distribution, unless an appeal from this decree be taken within 10 days.